DETAILED ACTION
Status of Application
The amendments and response filed 03 March 2021 are acknowledged and have been considered in their entirety.  Claims 1 and 11-36 are pending; Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 1 and 20-36 are subject to examination on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 March 2021 have been considered by the examiner.  See initialed and signed PTO/SB/08.  

Withdrawal of Previous Objections/Rejections
The objections to the specification are withdrawn in view of the amendments filed to correct the noted deficiencies.  
The objections to claims 1 and 20 are withdrawn in view of the deletion of the duplicate substitution.
The rejection of claims 1 and 20-21, 23-32, 34-36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the amendments to delete K469K and E5275K from claims 1 and 20.
The rejection of claims 1, 20, 23-25 and 34-36 under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (PNAS, 2012 – cited IDS 10/19/2020) is withdrawn in view 
The rejection of claims 1, 20, 23-26, 29 and 30 under 35 U.S.C. 103 as being unpatentable over Wu (WO 2017/101749 – cited IDS of 10/19/2020) in view of Woodward et al. (PLOS one – cited on IDS of 10/19/2020) and Li et al. (PNAS, 2012 – cited on IDS 10/19/2020) is withdrawn in view of the amendments to recite two or more substitutions selected from those listed in claims 1 and 20.
The rejection of claim 28 under 35 U.S.C. 103 as being unpatentable over Wu (WO 2017/101749 – cited IDS 10/19/20), Woodward et al. (PLOS one – cited on IDS of 10/19/20), Li et al. (PNAS, 2012  - cited on IDS 10/19/20) as applied to claims 132, 133, 135-140, 144-146, 148-149 above, and further in view of DQ481197 – deposited 2007, Tribolium castaneum transposon TcBuster transposase gene 5’ inverted repeat is withdrawn for the same reasons recited in Section 7 above.
The rejection of claims 1, 20-21, 23-26, 29, 31-32 and 34-36 under 35 U.S.C. 103 as being unpatentable over Yant & Kay (US 2006/0252140 – cited IDS 10/19/2020) in view of Hickman et al. (Cell, 2014 – cited on IDS of 10/19/2020), Li et al. (PNAS, 2012 – cited on IDS 10/19/2020), and Zayed et al. (Mol. Therapy, 2004 – cited IDS 10/19/2020) is withdrawn in view of the amendments to recite two or more substitutions selected from those listed in claims 1 and 20.
The rejection of claim 28 under 35 U.S.C. 103 as being unpatentable over Yant & Kay (US 2006/0252140 – cited IDS 10/19/2020) in view of Hickman et al. (Cell, 2014 – cited on IDS of 10/19/2020), Li et al. (PNAS, 2012 – cited on IDS 10/19/2020), and Zayed et al. (Mol. Therapy, 2004 – cited IDS 10/19/2020), as applied to claims 1, 20-21, Tribolium castaneum transposon TcBuster transposase gene 5’ inverted repeat is withdrawn for the same reasons recited in Section 9 above.

Maintained/Modified Rejection(s) – Modifications Necessitated by Amendments
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 20-21, 23-32, and 34-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,227,574. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap to such an extent so as to be obvious variations of one another.
The instant claims in their broadest are drawn to a mutant TcBuster transposase comprising an amino acid sequence having at least 70% identity to SEQ ID NO: 1 and at least two amino acid substitutions selected from Q82E, N85S, D99A, D132A, Q151S, Q151A, E153K, E153R. A154P, Y155H, E159A, T171K, T171R, K177E, D183K, D183R, D189A, T191E, S193K, S193R, Y201A, F202D, F202K, C203I, C203V, Q221T, V377T, L380N, I398D, I398S, I398K, F400L, V431L, S447E, N450K, N450R, I452F, E469K, K469K, P510D, P510N, E517R, R536S, V553S, P554T, P559D, P559S, P559K, K573E, E578L, K590T, Y595L, V596A, T598I, K599A, Q615A, T618K, T618K, T618R, D622K, D622R, E5275K, or any combination thereof, when numbered in accordance with SEQ ID NO: 1; and systems for genome editing comprising the same.  
The claims in the ‘574 patent, in their broadest are drawn to a mutant TcBuster transposase comprising an amino acid sequence having at least 70% identity to SEQ ID NO: 1 and an amino acid substitution of V377T, E469K, D189A, K573E, E578L, or any combination thereof, when numbered in accordance with SEQ ID NO: 1; polynucleotides encoding thereof, methods of genome editing using said mutant TcBuster transposase and a system of genome editing comprising said mutant TcBuster transposase.  
Thus, the difference in scope between the claim sets is the instant claims recite a broader combination of substitutions to choose from.  However, as can be seen from the bolded substitutions in the instant claims above, the claims to the ‘574 overlap with the instant claims because each of the substitutions of the ‘574 claims are also currently being claimed.  In addition, the ‘574 patent specifically recites combinations thereof which is inclusive of two to five substitutions.     


Applicant’s Response and Examiner’s Rebuttal:
	Applicant’s assert on p. 15 of their remarks that a terminal disclaimer has been submitted with the response and as such, the rejection of record is overcome.  
	However, no such terminal disclaimer has been filed.

Claims 1, 20-21, 23-32, and 34-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 25, 153-175 of copending Application No. 16/448,263 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap to such an extent so as to be obvious variations of one another.
The instant claims in their broadest are drawn to a mutant TcBuster transposase comprising an amino acid sequence having at least 70% identity to SEQ ID NO: 1 and at least two amino acid substitutions selected from Q82E, N85S, D99A, D132A, Q151S, Q151A, E153K, E153R. A154P, Y155H, E159A, T171K, T171R, K177E, D183K, D183R, D189A, T191E, S193K, S193R, Y201A, F202D, F202K, C203I, C203V, Q221T, M222L, I233Q, E224G, S225W, D227A, R239H, E243A, E247K, P257K, P257R, Q258T, E263A, E263K, E263R, E274K, E274R, S278K, N281E, L282K, L282R, K292P, V297K, K299S, A303T, H322E, A332S, A358E, A358K, A358S, D376A, V377T, L380N, I398D, I398S, I398K, F400L, V431L, S447E, N450K, N450R, I452F, E469K, K469K, P510D, P510N, E517R, R536S, V553S, P554T, P559D, P559S, P559K, K573E, E578L, K590T, Y595L, V596A, T598I, K599A, Q615A, T618K, T618K, T618R, D622K, D622R, E5275K, or any combination thereof, when numbered in accordance with SEQ ID NO: 1; and systems for genome editing comprising the same.
one or more amino acid substitutions selected from Table 1.1; further dependent claims recite further comprising one or more substitutions from Tables 1, 2, 3, 4 and 4.1; polynucleotides encoding the same; methods of genome editing using the mutant TcBuster transposase and a system of genome editing comprising said mutant TcBuster transposase.
Thus, the difference between the claims are substitutions recited in Table 1.1 (See specification pp. 21-23) recite many more substitutions than instant claims 1 or 20.  However, Table 1.1 of the ‘263 application recites all of the exact same substitutions as currently claimed and one or more is also inclusive of two or more.  As such, they directly overlap. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s Response and Examiner’s Rebuttal:
	Applicant’s have requested the instant rejection be held in abeyance until such time as allowable subject matter is found in the instant application.
	This request is acknowledged.  The Examiner would like to point out that allowable subject matter was indicated in the previous Office action for claims 22 and 33.  

Claims 1, 20-21, 23-32, and 34-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 132-154 of copending Application No. 15/844,363 (reference application) Airaksinen et al. and Folz et al. (both cited herein). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap to such an extent so as to be obvious variations of one another.
The instant claims in their broadest are drawn to a mutant TcBuster transposase comprising an amino acid sequence having at least 70% identity to SEQ ID NO: 1 and at least two amino acid substitutions selected from Q82E, N85S, D99A, D132A, Q151S, Q151A, E153K, E153R. A154P, Y155H, E159A, T171K, T171R, K177E, D183K, D183R, D189A, T191E, S193K, S193R, Y201A, F202D, F202K, C203I, C203V, Q221T, M222L, I233Q, E224G, S225W, D227A, R239H, E243A, E247K, P257K, P257R, Q258T, E263A, E263K, E263R, E274K, E274R, S278K, N281E, L282K, L282R, K292P, V297K, K299S, A303T, H322E, A332S, A358E, A358K, A358S, D376A, V377T, L380N, I398D, I398S, I398K, F400L, V431L, S447E, N450K, N450R, I452F, E469K, K469K, P510D, P510N, E517R, R536S, V553S, P554T, P559D, P559S, P559K, K573E, E578L, K590T, Y595L, V596A, T598I, K599A, Q615A, T618K, T618K, T618R, D622K, D622R, E5275K, or any combination thereof, when numbered in accordance with SEQ ID NO: 1; and systems for genome editing comprising the same.
The claims to the ‘363 application in their broadest are drawn to a fusion TcBuster transposases having at least 70% sequence identity to SEQ ID NO: 1 and having an amino acid substitution selected from D189A, V377T, E469K, K573E and E578L or any combination thereof, and further comprising a DNA binding domain; and systems for genome editing comprising the same; and methods of editing using the same.  The bold substitution are identical to that in claims 1 and 20; the underlined ones 
The claims thus differ in specific mutations at D189 and K573.  
The reference of Airaksinen et al. teaches a method of site-saturation mutagenesis, wherein a single amino acid can be replaced by any other amino acid, which, according to the reference is useful for studying a small, well conserved region of a protein “that is assumed or known to have a functional role” (p. 576, left column). The reference provides advantages of using site-saturation mutagenesis over simple site-directed mutagenesis, namely “several different amino acid substitutions are gained by the same effort” and “additional information can be obtained concerning the nature of acceptable substitutive amino acids” (p. 576, left column). The reference of Folz et al. is cited as demonstrating the use of site-saturation mutagenesis for analyzing the functional role of a particular amino acid in a protein, wherein an Ala residue was replaced with amino acids having altered characteristics with respect to acidity, basicity, aromaticity, hydrophobicity, and volume (p. 2070, abstract and p. 2076, Table 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to do site-saturated mutagenesis at positions D189 and K573 in order to ascertain which amino acids provide for the best activity or hyperactivity and to combine these with the other substitutions to arrive at two to five substitutions.  One skilled in the art would be motivated to find the most active substitution and further to have a reasonable expectation of success given the explicit directions and reasoning’s in Airaksinen and Folz.  

Applicant’s Response and Examiner’s Rebuttal:
	Applicant’s have requested the instant rejection be held in abeyance until such time as allowable subject matter is found in the instant application.
	This request is acknowledged.  The Examiner would like to point out that allowable subject matter was indicated in the previous Office action for claims 22 and 33.  

Conclusion
No claim is allowed.  Claims 22 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        21 April 2021